DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 05/17/21 for application number 17/322,034.  The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, IDS, and Claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the double patenting rejection were overcome.

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  
Claim 15, lines 2-5 recite, “assigning respective values indicative of a thermal impact arising from execution of workloads running on a memory device based, at least in part, on a change in thermal characteristics measured by the memory device during execution of the workloads,” and should instead read, “assigning respective values indicative of a thermal impact arising from execution of workloads running on a memory device to the respective workloads, based, at least in part, on a change in thermal characteristics measured by the memory device during execution of the workloads” (emphasis added) to better indicate the assignment of values is made to respective workloads.  
Claim 16, lines 1-2 recite, “The method of claim 15, further comprising assigning a value indicative of a thermal impact arising from execution of the workload to be subsequently executed” and should instead read, “The method of claim 15, further comprising assigning a value to the respective workloads indicative of a thermal impact arising from execution of the workload to be subsequently executed” (emphasis added).  Appropriate correction is required.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-30 of U.S. Patent No. 11,042,208. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other, with the differences highlighted below:
Instant Application
Patent No. 11,042,208
Claim 1:
An apparatus, comprising: 
a memory device; and 
a processing resource coupled to the memory device, wherein the processing resource is configured to: 



monitor workloads running on the memory device to determine whether a first workload running on the memory device produces a change in thermal characteristics of the memory device; 



determine that a second workload to be executed by the memory device is similar in scope to the first workload running on the memory device; and 








perform a thermal leveling operation for the memory device prior to execution of the second workload.
Claim 1: 
An apparatus, comprising:
a set of processing resources resident on a host and configured to:
receive information corresponding to thermal characteristics of a memory device coupled to the host;

monitor workloads running on the memory device; assign respective scores indicative of the workloads running on the memory device based, at least in part, on a change in the thermal characteristics measured by the memory device corresponding to execution of the workloads;

determine that a workload to be subsequently executed by the memory device is substantially similar in scope to a workload running on the memory device;

assign a score to the workload to be subsequently executed by the memory device that is the same as the score assigned to the workload running on the memory device that is substantially similar in scope to the workload to be subsequently executed;

perform a thermal leveling operation for the memory device based, at least in part, on the received thermal characteristics, wherein performance of the thermal leveling operation comprises preemptive performance of the thermal leveling operation for the memory device in response to execution of the subsequently executed workload; and

cause the subsequently executed workload to be executed by the memory device.


Claim 1 of the ‘208 patent discloses all of the limitations of the instant application.  As such, Claim 1 is rejected accordingly.  
Claims 9 and 15 similarly recite limitations which are disclosed by Claim 1 of the ‘208 patent, and are rejected accordingly.  
The remaining claims of the instant application repeat the same limitations as recited in the ’208 patent, and are rejected accordingly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matthes, US 2020/0319937 A1, in view of Salinca et al., US 2014/0108656 A1.
Regarding Claim 1, Matthes discloses an apparatus [Fig. 7, which is capable of executing instructions of Figs. 3-5], comprising: 
a memory device [memory 714, 716]; and 
a processing resource coupled to the memory device [processor 712], wherein the processing resource is configured to: 
monitor workloads running on the memory device to determine whether a first workload running on the memory device produces a change in thermal characteristics of the memory device [SOC performance optimizer performs the method of Fig. 4 which monitors SOC load data at step 404, Fig. 4; par 40, ll. 1-4]; 
perform a thermal leveling operation for the memory device prior to execution of a second workload [method of Fig. 4 takes in data of current loads at step 404, and the loads are rebalanced at step 420 (the rebalancing takes place prior to next loads being performed when the process of Fig. 4 is repeated); block 402 receives kernels currently being executed by the SOC, Fig. 4; par 41, ll. 4-8].
However, Matthes does not explicitly teach determining that a second workload to be executed by the memory device is similar in scope to the first workload running on the memory device. 
In the analogous art of load balancing, Salinca teaches determining that a second workload to be executed by the memory device is similar in scope to the first workload running on the memory device [determining the first and second tasks have substantially similar levels of complexity, par 71, ll. 13-17].
It would have been obvious to one of ordinary skill in the art, having the teachings of Matthes and Salinca before him before the effective filing date of the claimed invention, to incorporate the determination of similarity between tasks as taught by Salinca, into the apparatus as disclosed by Matthes, to reduce response time of the system in performing computationally intensive tasks [Salinca, par 3, 4, 71].
Regarding Claim 4, Matthes and Salinca disclose the apparatus of Claim 1.  Matthes further discloses wherein the processing resource is configured to: determine that the thermal characteristics of the memory device exceeds a threshold range [determine if thermal value is above sustainable temperature at step 416, Fig. 4]; andMicron 2018-1269.01/US37BCH Docket No. 1015.0180003 manage assignment of workloads to the memory device as part of performance of the thermal leveling operation for the memory device in response the determination [loads are rebalanced based on temperature exceeding the sustainable temperature threshold at step 420].
Regarding Claim 5, Matthes and Salinca disclose the apparatus of Claim 4.  Matthes further discloses wherein the processing resource is configured to: manage assignment of the workload to the memory device by refraining from assigning a workload to the memory device, or manage assignment of the workload to the memory device by reassigning a workload from the memory device to a different memory device, or both [load is rebalanced at step 420; rebalancing can be distributing load of kernels from a subsystem with a large load to subsystems with a smaller load, par 45, ll. 1-7].
Regarding Claim 6, Matthes and Salinca disclose the apparatus of Claim 1.  Matthes further discloses wherein the processing resource is configured to: determine, based on the received information, that the thermal characteristics of the memory device are within a particular range [determining whether the thermal value will be above a sustainable temperature at step 416, Fig. 4]; and assign a workload to the memory device as part of performance of the thermal leveling operation for the memory device in response the determination [based on determining whether the temperature will be above a sustainable temperature, rebalance the load at step 420].
Regarding Claim 9, Matthes discloses an apparatus [Fig. 7, which is capable of executing instructions of Figs. 3-5], comprising: 
a plurality of memory devices [memory 714, 716]; and 
a processing resource coupled to the plurality of memory devices [processor 712].
However, Matthes does not explicitly teach allocating, based on determined thermal characteristics of the plurality of memory devices, workloads to the plurality of memory devices.
In the analogous art of load balancing, Salinca teaches allocating, based on determined thermal characteristics of the plurality of memory devices, workloads to the plurality of memory devices [grouping tasks together based on similar levels of complexity; complexity measures including task processing times (i.e. rate of performing tasks, as provided by par 38 of the Specification as an example of a thermal characteristic), par 71, ll. 13-19].
It would have been obvious to one of ordinary skill in the art, having the teachings of Matthes and Salinca before him before the effective filing date of the claimed invention, to incorporate the determination of similarity between tasks as taught by Salinca, into the apparatus as disclosed by Matthes, to reduce response time of the system in performing computationally intensive tasks [Salinca, par 3, 4, 71].
The remainder of Claim 9 repeats the same limitations as recited in Claim 1, and is rejected accordingly. 
Regarding Claim 11, Matthes and Salinca disclose the apparatus of Claim 9.  Matthes further discloses wherein the processing resource is resident on a host computing device coupled to the plurality of memory devices [processor 712 on the same computing device 700 as memory 714 and 716, Fig. 7].
Claims 3, 7, 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matthes and Salinca, and further in view of Yang et al., US 2019/0050153 (as listed in the IDS).
Regarding Claim 3, Matthes and Salinca disclose the apparatus of Claim 1.  However, the combination of references does not explicitly teach wherein the thermal characteristics correspond to at least one of a temperature of the memory device or an amount of power consumption of the memory device, or both.
In the analogous art of thermal throttling, Yang teaches wherein the thermal characteristics correspond to at least one of a temperature of the memory device or an amount of power consumption of the memory device, or both [process 610 periodically fetches temperature of dies, Fig. 6; par 35; 42].
It would have been obvious to one of ordinary skill in the art, having the teachings of Matthes, Salinca, and Yang before him before the effective filing date of the claimed invention, to incorporate the temperature detection as taught by Yang, into the apparatus as disclosed by Matthes and Salinca, to allow for thermal throttling and avoid burning or damaging system components [Yang, par 2].
Regarding Claim 7, Matthes and Salinca disclose the apparatus of Claim 1.  However, the combination of references does not explicitly teach wherein the processing resource is configured to: receive information corresponding to thermal characteristics of sectors of the memory device; and control workload allocation to the sectors of the memory device based, at least in part, on the received information corresponding to the thermal characteristics of the sectors of the memory device.
In the analogous art of thermal throttling, Yang teaches wherein the processing resource is configured to: receive information corresponding to thermal characteristics of sectors of the memory device; and control workload allocation to the sectors of the memory device based, at least in part, on the received information corresponding to the thermal characteristics of the sectors of the memory device [fetching temperature of NAND dies at step 610, and routing the workload to available SLC blocks as part of the thermal throttling process at steps 625-634, Fig. 6].
It would have been obvious to one of ordinary skill in the art, having the teachings of Matthes, Salinca, and Yang before him before the effective filing date of the claimed invention, to incorporate the temperature detection and workload allocation as taught by Yang, into the apparatus as disclosed by Matthes and Salinca, to allow for thermal throttling and avoid burning or damaging system components [Yang, par 2].
Regarding Claim 8, Matthes and Salinca disclose the apparatus of Claim 1.  However, the combination of references does not explicitly teach a controller resident on the memory device, wherein: the controller is configured to write information corresponding to the thermal characteristics of the memory device to a register resident on the memory device, and the processing resource is configured to retrieve the information corresponding to the thermal characteristics of the memory device from the register.
In the analogous art of thermal throttling, Yang teaches a controller resident on the memory device, wherein: the controller is configured to write information corresponding to the thermal characteristics of the memory device to a register resident on the memory device, and the processing resource is configured to retrieve the information corresponding to the thermal characteristics of the memory device from the register [fetching the temperature of the NAND dies at step 610 requires storage of the information to be later retrieved for comparison at step 620 to determine whether to start or stop thermal throttling, Fig. 6].
It would have been obvious to one of ordinary skill in the art, having the teachings of Matthes, Salinca, and Yang before him before the effective filing date of the claimed invention, to incorporate writing thermal characteristics information as taught by Yang, into the apparatus as disclosed by Matthes and Salinca, to allow for thermal throttling and avoid burning or damaging system components [Yang, par 2].
Regarding Claim 10, Matthes and Salinca disclose the apparatus of Claim 9.  Claim 10 repeats the same limitations as recited in Claim 3, and is rejected accordingly. 
Regarding Claim 13, Matthes and Salinca disclose the apparatus of Claim 9.  However, the combination of references does not explicitly teach wherein the processing resource is configured to allocate the workloads to the plurality of memory devices as part of a wear leveling operation performed on the memory devices.
In the analogous art of thermal throttling, Yang teaches wherein the processing resource is configured to allocate the workloads to the plurality of memory devices as part of a wear leveling operation performed on the memory devices [wear leveling counter implemented in thermal throttling method of Fig. 6].
It would have been obvious to one of ordinary skill in the art, having the teachings of Matthes, Salinca, and Yang before him before the effective filing date of the claimed invention, to incorporate the wear leveling operation as taught by Yang, into the apparatus as disclosed by Matthes and Salinca, to allow for even distribution of writing on the memory and extend its lifespan by doing so.
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matthes and Salinca, and further in view of McVay, US 2019/0043559 (as listed in the IDS).
Regarding Claim 12, Matthes and Salinca disclose the apparatus of Claim 9.  However, the combination of references does not explicitly teach wherein the processing resource is further configured to send a command to a controller resident on the memory devices to request the thermal characteristics.
In the analogous art of temperature management, McVay teaches  wherein the processing resource is further configured to send a command to a controller resident on the memory devices to request the thermal characteristics [host device requesting temperature of the die on a memory device, Figs. 3-5; par 29].
It would have been obvious to one of ordinary skill in the art, having the teachings of Matthes, Salinca, and McVay before him before the effective filing date of the claimed invention, to incorporate the temperature request as taught by McVay, into the apparatus as disclosed by Matthes and Salinca, to allow for individual die management [McVay, par 11].
Claims 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matthes and Salinca, and further in view of Skandakumaran et al., US 2016/0085290 (listed as “Skandadumaran” in the IDS).
Regarding Claim 14, Matthes and Salinca disclose the apparatus of Claim 9.  However, the combination of references does not explicitly teach wherein the set of processing resources is further configured to: assign a value indicative of a thermal workload experienced by each memory device among the plurality of memory devices based, at least in part, on the thermal characteristics corresponding to the plurality of memory devices; and allocate the workloads to the plurality of memory devices based, at least in part, on the respective values for each memory device.
In the analogous art of power control, Skandakumaran teaches wherein the set of processing resources is further configured to: assign a value indicative of a thermal workload experienced by each memory device among the plurality of memory devices based, at least in part, on the thermal characteristics corresponding to the plurality of memory devices; and allocate the workloads to the plurality of memory devices based, at least in part, on the respective values for each memory device [a credit may be assigned to the new operation launched at block 714.  In some instances, the credit assigned to the new operation may be assigned by the credit management module 460.  The credit assigned to the new operation may be based on the particular type of operation (e.g. read, write, erase, etc.); (thermal characteristics may include electrical current supplied to memory during operation, data transfer and memory operations as provided in par 38 of the Specification), Fig. 7; par 69, ll. 1-6].
It would have been obvious to one of ordinary skill in the art, having the teachings of Matthes, Salinca, and Skandakumaran before him before the effective filing date of the claimed invention, to incorporate the value assignment to memory operations as taught by Skandakumaran, into the apparatus as disclosed by Matthes and Salinca, to ensure sufficient power to perform system operations [Skandakumaran, par 20].
Regarding Claim 15, Matthes discloses a method [using the device of Fig. 7].  The remainder of Claim 15 repeats the same limitations as recited in Claim 1, save for assigning respective values indicative of a thermal impact arising from execution of workloads running on a memory device based, at least in part, on a change in thermal characteristics measured by the memory device during execution of the workloads, and is rejected accordingly.
In the analogous art of power control, Skandakumaran teaches assigning respective values indicative of a thermal impact arising from execution of workloads running on a memory device based, at least in part, on a change in thermal characteristics measured by the memory device during execution of the workloads [a credit may be assigned to the new operation launched at block 714.  In some instances, the credit assigned to the new operation may be assigned by the credit management module 460.  The credit assigned to the new operation may be based on the particular type of operation (e.g. read, write, erase, etc.); (thermal characteristics may include electrical current supplied to memory during operation, data transfer and memory operations as provided in par 38 of the Specification), Fig. 7; par 69, ll. 1-6].
It would have been obvious to one of ordinary skill in the art, having the teachings of Matthes, Salinca, and Skandakumaran before him before the effective filing date of the claimed invention, to incorporate the value assignment to memory operations as taught by Skandakumaran, into the apparatus as disclosed by Matthes and Salinca, to ensure sufficient power to perform system operations [Skandakumaran, par 20].
Regarding Claim 18, Matthes, Salinca, and Skandakumaran disclose the method of Claim 15.  Matthes further disclosesMicron 2018-1269.01/US37BCH Docket No. 1015.0180003 managing assignment of workloads to the memory device based, at least in part, on the received thermal characteristics [loads are rebalanced based on temperature exceeding the sustainable temperature threshold at step 420].
Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthes, Salinca, and Skandakumaran, and further in view of Yang. 
Regarding Claims 17, 19, and 20 Matthes, Salinca, and Skandakumaran disclose the method of Claim 15.  Claims 17, 19, and 20 repeat the same limitations as recited in Claims 3, 7, and 13, respectively, and are rejected accordingly. 

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186